Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada, JP 2016-80145, in view of Takayama, USP 9,534,636.
Regarding claim 1, Nakada discloses a seal member (11) for a bearing device for a wheel, the bearing device being provided with an outer member (2), an inner member (5), and a rolling element (6) interposed between the outer member and the inner member, the seal member comprising: a slinger (60); and a seal ring (50), wherein the slinger (60) includes an outer fitting section (611) that is externally fitted to the inner member (5), an outer plate section (612) that extends radially outward from an axially outer end of the outer fitting section (the right side of 611 in the figures is an axially outer end), a turned-back section (613) that extends axially inward (axial inward being toward the space S or the rolling elements as in paragraph 0029 of the instant application, this is the same direction that 613 extends in Nakada) from a radially outer end of the outer plate section, and an encoder (40, see translation that defines 40 as an encoder) that is fixedly attached to the outer plate section and covers at least an outer peripheral surface, a front end surface, and an inner peripheral surface of the turned-back section (see figures 4, 8 and 10 where the encoder 40 surrounds the outer plate and the bent portion on all sides just like the instant application), the seal ring includes a core metal (51) that is fitted to the outer member (2), the core metal includes an inner fitting section (511) that is internally fitted to the outer member and an inner plate section (512) that extends radially inward from an axially inner end of the inner fitting section, an elastic member (52, disclosed as the rubber seal lip member, rubber is elastic) that is fixedly attached to the inner plate section (512) and covers at least an inner peripheral surface of the inner fitting section (511, extends along the inner surface just like the instant application), a labyrinth section (made by r and r1) is formed by the encoder and the elastic member (r and r1 is formed by the space between the encoder 40 and elastic member 52), between the outer peripheral surface of the turned-back section and the inner peripheral surface of the inner fitting section, the labyrinth section extends axially outward (r is an axially extending portion, left to right in the figures is axially outward just like the instant application) and radially outward (r1 is the radially extending potion that extend outward from the sealing lip region to the section r of the labyrinth path), and an inner peripheral surface of the encoder that covers the inner peripheral surface of the turned-back section is sloped axially inward and radially outward (see figure 10 at 41c, this surface at 41c is sloped in the same manner as 63c in the instant application).
Nakada does not disclose that an outer peripheral surface of the encoder that covers the outer peripheral surface of the turned-back section is sloped axially outward and radially outward.
Takayama teaches in figure 11 that an outer peripheral surface of an encoder element (25b) can be sloped axially outward and radially outward (away from the bearing elements, see sloped configuration at 27a and seal location and installed orientation showed in figure 18) for the purpose of preventing foreign matters that are on the encoder from permeating the inside of the labyrinth seal after being moved to the outer peripheral by centrifugal force (see column 22, lines 34-50, in other words the sloped surface acts as a flinging surface that takes any foreign material and pushes it axial away and radially outward from the bearing by the centrifugal force preventing the foreign material from getting to the center of the seal assembly).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Nakada and add a sloped surface to the outer peripheral of the encoder, as taught by Takayama, for the purpose of preventing foreign matters that are on the encoder from permeating the inside of the labyrinth seal after being moved to the outer peripheral by centrifugal force.
Regarding claim 5, Nakada discloses that the labyrinth section is extended by the encoder and the elastic member between the front end surface of the turned-back section and a side end surface of the inner plate section (portion r1 extends the labyrinth section in this location).  
Regarding claim 6, Nakada discloses a bearing device (figure 1) for a wheel, the bearing device comprising the seal member according to claim 1.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record all include rounded corners/ends or other features but in all cases the end surface that covers the end of the turned-back section is parallel to the seal element and thus not sloped or inclined as defined by the claims in combination with the features of claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 10,907,688 further discloses the use of a sloped surface on the outer peripheral surface, at F2, and explains the same general benefit as Takayama in a different way, generally speaking the inclined surface acts to prevent the foreign material from reaching the center of the seal as the centrifugal force pushes the material outward and away along the slope.  US PGPub 2009/0127796 also shows using a sloped surface as part of the sealing configuration, at 4d in figure 2, for the same general reason.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656